


109 HR 5526 IH: To derive human pluripotent stem cell lines using

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5526
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Bartlett of
			 Maryland (for himself and Mr.
			 Gingrey) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To derive human pluripotent stem cell lines using
		  techniques that do not knowingly harm embryos.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Pluripotent Stem Cell Therapies Enhancement
			 Act.
		2.PurposesIt is the purpose of this Act to—
			(1)intensify research
			 that may result in improved understanding of or treatments for diseases and
			 other adverse health conditions; and
			(2)promote the
			 derivation of pluripotent stem cell lines, including from postnatal sources,
			 without creating human embryos for research purposes or discarding, destroying,
			 or knowingly harming a human embryo or fetus.
			3.Alternative human
			 pluripotent stem cell researchPart B of title IV of the
			 Public Health Service Act (42 U.S.C.
			 284 et seq.) is amended by inserting after section 498C the following:
			
				409J.Alternative
				human pluripotent stem cell research
					(a)In
				GeneralIn accordance with section 492, the Secretary shall
				conduct and support basic and applied research to develop techniques for the
				isolation, derivation, production, or testing of stem cells that, like
				embryonic stem cells, are capable of producing all or almost all of the cell
				types of the developing body and may result in improved understanding of or
				treatments for diseases and other adverse health conditions, but are not
				derived from a human embryo.
					(b)GuidelinesNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, after consultation with the Director, shall issue final guidelines
				to implement subsection (a), that—
						(1)provide guidance
				concerning the next steps required for additional research, which shall include
				a determination of the extent to which specific techniques may require
				additional basic or animal research to ensure that any research involving human
				cells using these techniques would clearly be consistent with the standards
				established under this section;
						(2)prioritize
				research with the greatest potential for near-term clinical benefit; and
						(3)consistent with
				subsection (a), take into account techniques outlined by the President’s
				Council on Bioethics and any other appropriate techniques and research.
						(c)Reporting
				RequirementsNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate committees of the Congress a report
				describing the activities carried out under this section during the fiscal
				year, including a description of the research conducted under this
				section.
					(d)Rule of
				ConstructionNothing in this section shall be construed to affect
				any policy, guideline, or regulation regarding embryonic stem cell research,
				human cloning by somatic cell nuclear transfer, or any other research not
				specifically authorized by this section.
					(e)Definition
						(1)In
				generalIn this section, the term human embryo shall
				have the meaning given such term in the applicable appropriations Act.
						(2)Applicable
				actFor purposes of paragraph (1), the term applicable
				appropriations Act means, with respect to the fiscal year in which
				research is to be conducted or supported under this section, the Act making
				appropriations for the Department of Health and Human Services for such fiscal
				year, except that if the Act for such fiscal year does not contain the term
				referred to in paragraph (1), the Act for the previous fiscal year shall be
				deemed to be the applicable appropriations Act.
						(f)Authorization of
				AppropriationsThere is authorized to be appropriated such sums
				as may be necessary for each of fiscal years 2007 through 2009, to carry out
				this
				section.
					.
		
